IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40853
                        Conference Calendar


ALONZO RICHARD,

                                         Petitioner-Appellant,

versus

JONATHON DOBRE,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:01-CV-91
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alonzo Richard, now federal prisoner # 23088-077, was

convicted of obstructing interstate commerce by robbery, of

carrying a firearm in relation to one of those robberies, and of

being a felon in possession of a firearm.     After an unsuccessful

appeal and 28 U.S.C. § 2255 motion, Richard filed the instant 28

U.S.C. § 2241 petition, challenging the validity of his

indictment under Apprendi v. New Jersey, 530 U.S. 466 (2000),

which the district court denied.   Richard argues that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40853
                                  -2-

district court erred in determining that he had not demonstrated

that relief under 28 U.S.C. § 2255 was inadequate or ineffective

so as to qualify for relief under 28 U.S.C. § 2241.    He contends

that his reliance on Apprendi qualifies him for such relief under

the “savings clause” of 28 U.S.C. § 2255 as established by

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).

     Richard is incorrect.    He does not satisfy the first prong

of the Reyes-Requena test because Apprendi is not retroactive to

cases on collateral review.     See Wesson v. U.S. Penitentiary

Beaumont, TX, 305 F.3d 343, 347-48 (5th Cir. 2002).     The district

court’s judgment is AFFIRMED.    Richard’s motion to file

supplemental briefs is DENIED.

     AFFIRMED; MOTION DENIED.